Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 9, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00613-CR
                               NO. 14-21-00614-CR

                 IN RE CHRISTOPHER EUSTICE, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             179th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1716703 & 1716837

                        MEMORANDUM OPINION

      On October 27, 2021, relator Christopher Eustice filed a petition for writ of
mandamus and a motion for emergency stay of bond revocation in this Court. See
Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition,
relator asks this Court to compel the Honorable Ana Martinez, presiding judge of
the 179th District Court of Harris County, to set aside two orders signed by the
trial court on October 22, 2021, revoking the bond of relator in trial court cause
numbers 1716703 and 1716837.
      As set forth in his petition for writ of mandamus, relator is represented by
counsel.   A defendant in a criminal law matter is not entitled to hybrid
representation. Jenkins v. State, 592 S.W.3d 894, 902 n.47 (Tex. Crim. App.
2018). In the absence of a right to hybrid representation, relator’s pro se petition
for writ of mandamus presents nothing for this court’s review. See Patrick v. State,
906 S.W.2d 481, 498 (Tex. Crim. App. 1995); Turner v. State, 805 S.W.2d 423,
425 n.1 (Tex. Crim. App. 1991).

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus and motion for
emergency stay of bond revocation.



                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2